Citation Nr: 0837013	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  06-05 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran was issued an Honorable discharge for active 
military service dating from June 1976 to September 28, 1986, 
and an Under Other than Honorable Conditions Discharge for 
active military service dating from September 29, 1986, to 
June 9, 1987.  In an administrative decision dated in October 
2002 the RO determined that the veteran's service from 
September 28, 1986, to June 9, 1987, was Dishonorable due to 
willful and persistent misconduct, and therefore the veteran 
was not eligible for any VA benefits for that period of 
active service, other than possibly VA hospital treatment.  
However, in December 2005 the RO issued a deferred decision 
pending the receipt of supplemental service records.  The RO 
specifically stated as follows:

Conditional discharge: proper 
development was not undertaken pursuant 
to M21-1, Part IV, 11.01i.  
Administrative decision 10-29-02 was 
premature and not properly decided in 
the absence of information re the 
date(s) this veteran was eligible for 
complete discharge, the date(s) of his 
offenses and without discussion as to 
findings of NDRB dated November 4, 
1999.

This decision dated 10-29-02 was 
material to the issue of SC and 
required a subsequent review by RVSR re 
viability of the veteran's claims.

VA should undertake proper development 
to USN re date(s) this veteran was 
eligible for complete separation.  Once 
this information is received, an 
administrative decision should be 
completed to properly incorporate the 
evidence required to arrive at an 
equitable decision.  Decision Team 
should review the record to determine 
any change in disability status, 
including all grants and denials of SC.  
Veteran must be advised fully of any 
change in his eligibility for VA 
benefits.

Unfortunately, a subsequent determination regarding the 
character of the veteran's service from September 28, 1986, 
to June 9, 1987, has not been associated with the claims 
folder.  This matter is accordingly referred back to the RO 
for appropriate action.

The veteran's case comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued in 
December 2000 and July 2003 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
The December 2000 decision granted service connection for a 
left elbow laceration with an evaluation of 0 percent 
effective March 3, 2000, and service connection for residuals 
of an appendectomy, also with an evaluation of 0 percent 
effective March 3, 2000.  The December 2000 decision also 
denied service connection for bilateral hearing loss; 
residuals of a vasectomy/left scrotal granuloma; degenerative 
disc disease of the lumbar spine/ low back strain; and acute 
epigastric pain/gastroesophageal reflux disease.  The veteran 
filed a notice of disagreement with respect to all issues and 
the RO issued a statement of the case in July 2003.  

Also, in July 2003, the RO issued a rating decision denying 
service connection for a neck disorder and tinnitus.  In 
August 2003, the veteran filed a notice of disagreement with 
the July 2003 rating decision and also a substantive appeal 
with respect to the issues of service connection for hearing 
loss, the degenerative disc disease of the lumbar spine/ low 
back strain, the vasectomy/left scrotal granuloma, acute 
epigastric pain/gastroesophageal reflux disease and the 
rating assigned to the left elbow laceration.  

In October 2004 the veteran appeared and testified at an RO 
hearing in St. Petersburg, Florida as to all the issues 
except hearing loss.  The transcript of that hearing is of 
record.

In May 2005, the RO issued a SOC concerning the issues of 
service connection for a neck condition and tinnitus.  In a 
rating decision, also dated in May 2005, the RO granted the 
following claims effective March 3, 2000:

10 percent	service connection for 
degenerative disc disease lumbar 
spine
10 percent	service connection for 
gastroesophageal reflux disease
0 percent	service connection for residuals 
of vasectomy/scrotal granuloma
10 percent	service connection for compressive 
neuropathy, left ulnar nerve (left 
elbow)

Service connection for these claims thus granted, these 
matters are no longer before the Board.  In June 2005, the RO 
received a submission from the veteran indicating that the 
RO's action satisfied his appeal on those issues.  In May 
2005, the RO also issued a supplemental statement of the case 
to the veteran on the issue of the noncompensable scar, 
residuals of a left elbow laceration.  Later that month, the 
RO received a statement from the veteran indicating that his 
appeal on that issue was satisfied and that he withdrew the 
appeal.  

In June 2005, the veteran filed a substantive appeal only 
with respect to the issue of tinnitus and provided argument 
concerning the hearing loss issue.  

In July 2005 the veteran filed a notice of disagreement 
regarding the assigned rating for his service-connected 
lumbar spine disability.  In correspondence dated in December 
2005 he stated that the issues remaining on appeal were the 
assigned 10 percent rating for the grant of service 
connection for degenerative disc disease; service connection 
for a neck condition; service connection for tinnitus; and 
service connection for bilateral hearing loss.  However, a 
substantive appeal regarding the issue of service connection 
for a neck condition was not timely filed.  The Board thus 
does not have jurisdiction over this matter but refers it 
back to the RO for the appropriate consideration, to include 
consideration of his statement as a claim to reopen.  

In addition to the foregoing, the Board notes that in July 
2007 the veteran submitted a claim for convalescence from 
surgery for a service-connected disability.  That claim, 
which has not been adjudicated, is referred back to the RO 
for appropriate action.


REMAND

The veteran seeks service connection for bilateral hearing 
loss and tinnitus.  He reports that he "worked on the Jet 
Engine Test Cell at NAS Cubi Point Powerplants" in [name of 
country].  He also reported that he was treated for ear 
infections throughout his military career, and had to have a 
foreign object removed by flushing his ear with solutions.  
In June 2000 he was accorded a compensation and pension (C&P) 
examination.  Audiometric testing yielded the following: 

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
10
10
10
30
35
Left 
ear
5
0
0
10
15

Speech recognition scores were 100 percent for the right ear 
and 96 percent for the left ear.  Based on this evidence the 
veteran does not meet the requirements for a finding of 
impaired hearing as set out by VA.  38 C.F.R. § 3.385.  
However, audiology testing done in October 2001 for 
employment purposes yielded the following:

October 2001
Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
10
10
10
40
40
Left 
ear
5
5
0
20
20

Subsequent tests done in 2002 and 2003 yielded the following 
results:

September 2002
Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
5
10
10
30
35
Left 
ear
5
5
0
10
20


September 2003
Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
5
5
5
25
30
Left 
ear
5
5
5
10
25

Although the 2000, 2002, and 2003 results do not meet the 
requirements for a finding of impaired hearing as set out by 
VA (see 38 C.F.R. § 3.385), evidence in October 2001 of 
auditory thresholds of 40 decibels at 3000 and 4000 Hertz 
indicates that further development is warranted.  See McClain 
v. Nicholson, 21 Vet. App. 319, 323 (2007) (holding that the 
presence of a chronic disability at any time during the claim 
process can justify a grant of service connection, even where 
the most recent diagnosis is negative).  The veteran's claims 
for service connection for hearing loss and tinnitus matter 
are accordingly remanded for a new C&P examination.  38 
C.F.R. § 3.327.  In addition, the Board notes that the 
veteran has not been provided notice in accordance with 38 
U.S.C.A. §§ 5103, 5103A as regards his claim for service 
connection for tinnitus.  On remand notice which informs him 
of the evidence needed to substantiate his claim for service 
connection for tinnitus; of the types of evidence that he 
must submit; and of the types of evidence that VA will obtain 
must be issued.  See 38 C.F.R. § 3.159(b)

The veteran also seeks an initial disability rating in excess 
of 10 percent for his service-connected degenerative disc 
disease of the lumbar spine.  Although he was last accorded a 
C&P examination in July 2005, which found normal range of 
motion apart from forward flexion of 50 degrees, evidence 
compiled since that time chronicles progressively worsening 
symptomatology; culminating in surgery in July 2007.  As the 
evidence indicates that there has been a material change in 
the veteran's service-connected back disability and/or that 
the current rating may be incorrect, the veteran should be 
accorded a new C&P.  See 38 C.F.R. § 3.327.  

The Board notes that in a letter dated in July 2005 a private 
treating physician reported that the veteran "has on 
occasion been advised to refrain from work and instructed to 
adhere to bedrest due to debilitating symptoms."  On remand 
this physician should be requested to report as to the dates 
and duration of all periods of prescribed bedrest.  38 C.F.R. 
§ 3.159(c)(1)

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  Issue notice to the veteran in 
compliance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, specific to the issue of service 
connection for tinnitus.  Such notice must 
apprise the veteran of the evidence needed 
to substantiate his claim; of the types of 
evidence that he must submit; and of the 
types of evidence that VA will obtain.  

2.  Request that F. E. Hurt, D.C., provide, 
with regard to his letter dated July 12, 
2005, the dates and duration of all 
prescribed bedrest due to the veteran's 
degenerative disc disease of the lumbar 
spine disability, provided that the veteran 
supplies any necessary authorization forms.  
Upon receipt, associate said document(s) 
with the claims file.  

3.  Schedule the veteran for an examination 
by an appropriate specialist with regard to 
his claim for an increased rating for his 
service-connected back disability.  The 
claims file must be made available to, and 
reviewed by, the examiner, and the 
examination report must reflect that the 
claims file was reviewed.  All indicated 
tests (including x-rays) must be performed, 
and all findings reported in detail.  Range 
of motion studies are essential.  Any 
determination should be expressed in terms 
of the degree of additional range of motion 
loss due to pain, weakened movement, excess 
fatigability or incoordination.  The 
examiner is specifically asked to assess 
whether there is any separate neurological 
involvement of the lower extremities due to 
the service-connected low back condition 
and, if so, provide detailed information 
concerning the severity of the involvement.  
The examiner must also state whether there 
are objective signs of pain, and opine as to 
whether any such pain could significantly 
limit functional ability during flare-ups or 
when the back is used repeatedly over a 
period of time.  This determination should 
be portrayed in terms of the degree of 
additional range of motion loss due to pain 
on use or during flare-ups.  

4.  Schedule the veteran for an examination 
with regard to his claims for service 
connection for hearing loss and tinnitus.  
The claims file must be made available to, 
and reviewed by, the examiner, and the 
examination report must reflect that the 
claims file was reviewed.  All indicated 
tests must be performed, and all findings 
reported in detail.  The veteran must be 
given an opportunity to describe his noise 
exposure during active military service.  
The examiner is specifically requested to 
opine as to whether it is less likely than 
not (less than a 50 percent probability) or 
at least as likely as not (50 percent 
probability or greater) that a current 
hearing loss, if found, was incurred in or 
aggravated by active military service.  The 
examiner should also opine as to whether it 
is less likely than not or at least as 
likely as not that the veteran's reported 
tinnitus is related to service.  A complete 
rationale for all opinions proffered must 
be provided.

5.  After completion of the above and any 
additional development deemed necessary, 
readjudicate the issues on appeal.  If any 
benefit sought remains denied, the veteran 
and his representative should be furnished 
a supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review, if 
indicated. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




